internal_revenue_service number release date index number ------------------------------------------ --------------------------------------------------- ------------------------- ----------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-121067-08 date october date of death ------------------ date of death ------------------ date ---------------------- decedent ----------------------- ------------------------------------- trust ------------------ date spouse -------------------- daughter --------------------- law firm --------------------------------------- date date a b c company ---------------------------------------------- ----------- ------------- ------------- ------------------------------------------------------------------------------------------------- ---------------- dear ---------- this responds to your representative’s letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt and nonexempt trust for purposes of generation-skipping_transfer gst tax and to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the exempt trust the facts submitted and representations made are as follows plr-121067-08 on date decedent created trust a revocable_trust on date decedent died whereupon trust became irrevocable decedent was survived by spouse and daughter article of trust provides that if decedent predeceases spouse then upon decedent’s death the trustee shall divide the trust estate into two trusts the marital trust is to consist of the minimum amount necessary to reduce the federal estate_tax to zero the family_trust is to consist of the balance of the trust estate article of trust contains the provisions of the marital trust subsection a of article provides for distributions of income and principal to spouse during her lifetime subsection b provides that if the executor of decedent’s estate makes an election under sec_2652 the trustee may divide the corpus of the marital trust into two fractional share trusts the share for which the election is made is to consist of the amount of gst_exemption allocated to the marital trust and the other share is to consist of the remaining portion of the trust subsection d provides spouse with a testamentary special_power_of_appointment to appoint the remaining balance of the marital trust to or for the benefit of one or more of decedent’s issue upon the death of spouse the marital trust shall terminate and its remaining balance after the exercise by spouse of spouse’s special_power_of_appointment shall be distributed as provided in article of trust article of trust provides that upon the death of spouse the unappointed balance of the marital trust and family_trust shall be divided into as many equal shares as there are children of decedent then living and children of decedent then deceased but leaving issue then living shares for each child then living shall be held in further trust pursuant to article of trust and shares for the then living issue of each of those children then deceased shall be distributed in fee simple per stirpes and free of trust article of trust provides that for each separate share created pursuant to article the trustee may distribute income and principal as the trustee deems advisable to provide for the support maintenance health and education of the child of decedent for whom the share was created and the issue of that child the child of decedent for whom the share was created has a testamentary special_power_of_appointment to appoint the remaining balance of the separate trust to or for the benefit of any one or more persons corporations or other entities other than to the child the child’s estate the child’s creditors or the creditors of the child’s estate upon the death of the child the separate trust shall terminate and its remaining balance after the exercise by the child of the child’s special_power_of_appointment shall be distributed in fee simple per stirpes and free of trust to the child’s then living issue article of trust provides that before any trust with an inclusion_ratio between one and zero as defined in sec_2642 is funded the trustee may divide the trust into two plr-121067-08 separate trusts one trust shall have an inclusion_ratio of zero and one trust shall have an inclusion_ratio of one spouse as co-executor of the estate engaged law firm to prepare and assist her in the timely filing of decedent’s united_states estate and generation-skipping_transfer_tax return form_706 the form_706 was timely filed on date on schedule m bequests etc to surviving_spouse the estate made the election under sec_2056 to treat the property of the marital trust as qualified terminal interest property qtip the form_706 reflects that the marital trust was funded with a total of dollar_figurea in assets on schedule r generation-skipping_transfer_tax dollar_figureb of decedent’s gst tax exemption was allocated to the family_trust the form_706 reflects that the family_trust was funded with a total of dollar_figurec in assets an amount less than dollar_figureb accordingly to the extent the amount allocated exceeded the amount necessary to obtain an inclusion_ratio of zero with respect to family_trust the allocation was void see sec_26 b i of the generation-skipping_transfer_tax regulations law firm failed to advise spouse how to fully utilize decedent’s gst tax exemption by severing the marital trust into a gst exempt marital trust and a gst nonexempt marital trust and by making an election under sec_2652 a reverse_qtip_election to treat all of the property in the gst exempt marital trust as if the election to be treated as qtip had not been made for purposes of chapter on date company was appointed as the successor trustee of the family_trust and the marital trust company reviewed the trust instrument and decedent’s form_706 and discovered the incorrect allocation of decedent’s gst_exemption company also realized that the marital trust should have been severed into a gst exempt marital trust and a gst nonexempt marital trust and that the remaining balance of decedent’s gst_exemption should have been allocated to the exempt trust in accordance with the relevant provisions of trust company in its capacity as trustee of the marital trust has requested the following rulings the successor trustee is granted an extension of time under sec_301_9100-3 to sever the marital trust under sec_26_2654-1 of the generation-skipping_transfer_tax regulations into a gst exempt marital trust and a gst nonexempt marital trust the decedent’s estate is granted an extension of time under sec_301_9100-3 to file a supplemental form_706 making a reverse_qtip_election under sec_2652 with respect to the gst exempt marital trust plr-121067-08 the automatic allocation rules of sec_2632 will operate to cause the unused portion of decedent’s gst_exemption to be allocated to the gst exempt marital trust sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 and that such an election once made shall be irrevocable sec_2601 imposes a tax on every gst a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 defines the term applicable_rate with respect to any gst as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a gst is generally defined as the excess of over the applicable_fraction with respect to a gst that is not a direct_skip the applicable_fraction is generally defined under sec_2642 as a fraction the numerator of which is the amount plr-121067-08 of the gst_exemption under sec_2631 allocated to the trust and the denominator of which is the value of the property transferred to the trust under sec_2631 as in effect on date for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed under sec_26_2632-1 of the generation-skipping_transfer_tax regulations an allocation of a decedent’s available gst_exemption by the executor of the decedent’s estate is made on the estate_tax_return filed on or before the date prescribed for filing the return by sec_6075 including any extensions granted an allocation of gst_exemption with respect to property included in the gross_estate of a decedent is effective as of the date of death under sec_2632 and sec_26_2632-1 a decedent’s unused gst_exemption is automatically allocated on the due_date for filing the form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date the unused exemption is allocated a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death however no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the new trust under sec_2652 and sec_26_2652-1 the transferor of the property for gst tax purposes is the individual with respect to whom the property was last subject_to federal estate or gift_tax however under sec_2652 in the case of a_trust for which a deduction was allowed under sec_2056 the decedent’s estate may elect to treat all of the property in the trust as if the sec_2056 election had not been made for purposes of the gst tax this election is referred to as a reverse_qtip_election accordingly the decedent and not the surviving_spouse is treated as the transferor of the property for gst tax purposes the reverse_qtip_election is irrevocable and is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies under sec_26_2652-2 the reverse_qtip_election is made on the return of tax on which the qtip_election is made plr-121067-08 under sec_26_2654-1 the severance of a_trust that is included in the transferor's gross_estate into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust and b the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either the new trusts are severed on a fractional basis or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-121067-08 in this case because a qtip_election was made on decedent's form_706 the assets of marital trust will be included in spouse's gross_estate pursuant to sec_2044 spouse will become the transferor of such property for gst tax purposes thereby precluding the allocation of any of decedent's gst_exemption to marital trust however if decedent's_estate is granted an extension of time to sever marital trust into a gst exempt marital trust and a gst nonexempt marital trust and to make a reverse_qtip_election with respect to the gst exempt marital trust decedent will be treated as the transferor of the gst exempt marital trust for gst tax purposes based on the facts and representations made we have determined that the standards of sec_301_9100-1 and sec_301_9100-3 have been met therefore an extension of time is granted until days from the date of this letter to sever marital trust into a gst exempt marital trust and a gst nonexempt marital trust effective retroactively to decedent's date of death and to make a reverse_qtip_election with respect to the assets of the gst exempt marital trust as a result of the severance and the reverse_qtip_election with respect to the gst exempt marital trust decedent’s remaining gst_exemption after the previous allocation to the family_trust will be allocated to the gst exempt marital trust under sec_2632 therefore provided that the trusts are funded as described in sec_26_2654-1 the family_trust and the gst exempt marital trust will have an inclusion_ratio of zero and the gst nonexempt marital trust will have an inclusion_ratio of the reverse_qtip_election should be made on a supplemental form_706 the supplemental form_706 should be filed on behalf of decedent’s estate with the internal_revenue_service center cincinnati oh a copy of this letter should be attached the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-121067-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely curt g wilson deputy associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
